Citation Nr: 1401881	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  12-35 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970, including service in the Republic of Vietnam from February 1969 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and assigned a disability rating of 30 percent as of the September 9, 2010 date of claim.


FINDINGS OF FACT

The Veteran's PTSD is manifested by anxious mood, sleep difficulties, impaired memory, extreme startle response, avoidance of reminders of Vietnam, difficulty concentrating, forgetfulness, periods of isolation, crying spells, emotional detachment, irritability, low frustration tolerance, avoidance of crowds, difficulty trusting others, limited recreational activities, sadness, increased appetite, low energy, helplessness, and hopelessness, productive of total occupational and social impairment due to PTSD signs and symptoms.


CONCLUSION OF LAW

The criteria for an initial 100 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends in his June 2011 notice of disagreement that his PTSD warrants a higher rating based on the severity of his symptoms and his Global Assessment of Functioning (GAF) scores of 37 in October 2010 and 45 in March 2011.  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 is meant to reflect an examiner's assessment of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is the propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).

The Veteran is currently rated at 30 percent for PTSD under DC 9411, the General Rating Formula for Mental Disorders, as of September 9, 2010-the date of his claim for service connection.  Following a review of the evidence of record, the Board finds that an initial 100 percent rating is warranted throughout the Veteran's appeal.

Review of the Veteran's private and VA examination reports shows him to have total occupational and social impairment due to PTSD signs and symptoms.  Clinicians from Psychological Consulting Services assigned a GAF score of 37 and opined in October 2010 that:

[The Veteran's] PTSD symptoms have caused significant disturbances in all areas of his life.  Because of his hypervigilance and isolating behaviors, he is severely compromised in his ability to initiate or sustain work or social relationships.  Due to memory and concentration problems, he is not able to learn new tasks.  Due to the severity and chronicity of his PTSD symptoms, his prognosis for recovery is poor.  I consider him to be totally and permanently disabled.

Similarly, the March 2011 VA examiner found that the Veteran's PTSD is manifested by anxious mood, sleep difficulties, impaired memory, extreme startle response, avoidance of reminders of Vietnam, difficulty concentrating, forgetfulness, periods of isolation, crying spells, emotional detachment, irritability, low frustration tolerance, avoidance of crowds, difficulty trusting others, limited recreational activities, sadness, increased appetite, low energy, helplessness, and hopelessness, productive of total occupational and social impairment due to PTSD signs and symptoms.  The examiner noted that the Veteran is retired, but opined that "if employed [his] symptom presentation would preclude productive work."

Based on the unanimous and uncontroverted opinions of the VA examiner and private clinicians that the Veteran's PTSD symptoms result in total occupational and social impairment, the Board finds that a 100 percent rating is warranted.


ORDER

An initial rating of 100 percent for PTSD is granted, subject to the applicable criteria governing the payment of monetary benefits.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


